UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-7108



JERRY LEVI REITMIRE,

                                                   Petitioner - Appellant,

           versus


STATE OF     WEST   VIRGINIA   ex   rel.   State   of
Florida,

                                                    Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CA-04-1350-3)


Submitted:    December 12, 2005               Decided:    January 5, 2006


Before LUTTIG, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Levi Reitmire, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jerry Levi Reitmire, a state prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and dismissing without prejudice his petition

under 28 U.S.C. § 2241 (2000) for failure to exhaust state court

remedies.   The order is not appealable unless a circuit justice or

judge    issues   a   certificate     of    appealability.         28   U.S.C.

§ 2253(c)(1) (2000).

            A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating     that   reasonable    jurists      would   find    that   his

constitutional    claims   are   debatable    and   that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Reitmire has not made the requisite

showing.

            Accordingly we deny a certificate of appealability and

dismiss the appeal.      We deny Reitmire’s motion for stay and motion

for bail and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                     DISMISSED



                                    - 2 -